UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2472


CATHLENA JENKINS BRIGHT,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Cameron McGowan Currie, Senior District Judge. (6:17-cv-01431-CMC)


Submitted: May 9, 2019                                            Decided: May 16, 2019


Before AGEE and DIAZ, Circuit Judges, and DUNCAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cathlena Jenkins Bright, Appellant Pro Se. Barbara Murcier Bowens, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cathlena Jenkins Bright appeals the district court’s order adopting the magistrate

judge’s recommendation and upholding the Administrative Law Judge’s (ALJ) denial of

Bright’s applications for disability insurance benefits and supplemental security income.

“In social security proceedings, a court of appeals applies the same standard of review as

does the district court. That is, a reviewing court must uphold the determination when an

ALJ has applied correct legal standards and the ALJ’s factual findings are supported by

substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir.

2017) (citation and internal quotation marks omitted). “Substantial evidence is that

which a reasonable mind might accept as adequate to support a conclusion. It consists of

more than a mere scintilla of evidence but may be less than a preponderance.” Pearson v.

Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted).

“In reviewing for substantial evidence, we do not undertake to reweigh conflicting

evidence, make credibility determinations, or substitute our judgment for that of the ALJ.

Where conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667
F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating Bright’s claims for benefits, and the ALJ’s

factual findings are supported by substantial evidence.      Accordingly, we affirm the

district court’s judgment upholding the denial of benefits.       We dispense with oral



                                             2
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3